DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending in the application.	
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file (KR10-2021-0025570   02/25/2021   Republic of Korea).
Information Disclosure Statement
The information Disclosure Statement (IDS) Form PTO-1449, filed 08/11/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.
Drawings
The drawings submitted on 08/11/2021. These drawings are review and accepted by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (2018/0322929 A1 hereinafter “Park”) in view of Yang (US 9,013,924 B2).
Regarding Independent Claim 1, Park, for example in Figs. 1-21, discloses a memory device (Figs. 1-2: 110 and related in Figs. 3-21) comprising: a memory cell (Fig. 3: within memory array 110 and related in Figs. 1-2, 4-21); a page buffer circuit (Figs. 2, 7, 16: PB1 to PBn and related in Figs. 1, 3-6, 8-15, 17-21) connected to the memory cell through a bit line (Figs. 2-3, 16: BL1 to BLn and related in Figs. 1, 4-15, 17-21); and a program operation controller configured to control an operation of the page buffer circuit (see for example in Figs. 2 related in Figs. 1, 3-21), wherein the page buffer circuit includes: a bit line voltage (Fig. 16: M3-M5 and related in Figs. 1-15, 17-21) supply configured to provide a precharge voltage to the bit line (Fig. 16: VCCI and related in Figs. 1-15, 17-21); a sensing node voltage supply (Fig. 16: M11-M12 and related in Figs. 1-15, 17-21) configured to provide a sensing node precharge voltage (Fig. 16: VCCI and related in Figs. 1-15, 17-21) to a sensing node connected to the bit line while the bit line is precharged (Figs. 16-17: SO and related in Figs. 1-15, 18-21); a first latch configured to store first verify data determined according to a voltage level of the sensing node, after the sensing node is charged (Figs. 16-17: 2311/2312 and related in Figs. 1-15, 17-21); a sensing node connector configured to release connection between the bit line and the sensing node, after the first verify data is stored (Figs. 16-17: M5 related in Figs. 1-15, 18-21); and a second latch configured to store second verify data determined according to the voltage level of the sensing node, after the connection between the bit line and the sensing node is released (Figs. 16-17: 2312/2311 and related in Figs. 1-15, 17-21). Park discloses the peripheral circuit 200 to supply a verify voltage and verify memory cells coupled to a selected word line. 
However, Park is silent with regard to while a verify voltage is applied to the memory cell. 
In the same field of endeavor, Yang, for example in Figs. 1-7, discloses while a verify voltage is applied to the memory cell (see for example in Figs. 4-7).
It would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to modify the teaching of Park such as memory device and operating method therefor (see for example in Figs. 1-21 of Park) by incorporating the teaching of Yang such as semiconductor device and operating method thereof (see for example in Figs. 4-7 of Yang), for the purpose of controlling the sensing potentials of the bit lines that have the programming states of the selected memory cells outputted to the bit lines during the first time period, supplying a first target voltage higher than the first verify voltage to the word line and outputting programming states of the selected memory cells to the bit lines during a second time period shorter than the first time period, and sensing potentials of the bit lines that have the programming states of the selected memory cells outputted to the bit lines during the second time period (Yang, see Abstract).
For a memory device claims 1-11, MPEP 2112.01(I) instructs examiners, “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed inherent.” Park and Yang disclose an identical memory apparatus and identical memory controller; the recited functions are presumed inherent.
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device does not possess the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”). Applicants are reminded that argument of counsel is not evidence (see MPEP 2145(I)).
Regarding claim 2, the above Park/Yang, the combination disclose wherein the first latch stores the first verify data determined according to the voltage level of the sensing node, after a first reference time amount elapses from when the sensing node is completely charged (see for example in Figs. 16-17 and related in Figs. 1-15, 18-21 of Park and see also in Figs. 4-7 of Yang, as discussed above).  
Regarding claim 3, the above Park/Yang, the combination disclose wherein the second latch stores the second verify data determined according to the voltage level of the sensing node (see for example in Figs. 16-17 and related in Figs. 1-15, 18-21 of Park and see also in Figs. 4-7 of Yang), after a second reference time amount elapses from when the connection between the bit line and the sensing node is released (see for example in Figs. 16-17 and related in Figs. 1-15, 18-21 of Park and see also in Figs. 4-7 of Yang, as discussed above).  
Regarding claim 4, the above Park/Yang, the combination disclose wherein the first reference time amount and the second reference time amount are the same (see for example in Figs. 16-17 and related in Figs. 1-15, 18-21 of Park and see also in Figs. 4-7 of Yang, as discussed above).  
Regarding claim 5, the above Park/Yang, the combination disclose wherein the first reference time amount is longer than the second reference time amount (see for example in Figs. 16-17 and related in Figs. 1-15, 18-21 of Park and see also in Figs. 4-7 of Yang, as discussed above).  
Regarding claim 6, the above Park/Yang, the combination disclose wherein the first reference time amount is shorter than the second reference time amount (see for example in Figs. 16-17 and related in Figs. 1-15, 18-21 of Park and see also in Figs. 4-7 of Yang, as discussed above).  
Regarding claim 7, the above Park/Yang, the combination disclose wherein the program operation controller applies, to the bit line (see for example in Figs. 16-17 and related in Figs. 1-15, 18-21 of Park and see also in Figs. 4-7 of Yang, as discussed above), a bit line voltage determined based on whether the first verify data and the second verify data correspond to off- cell data or on-cell data, while a program voltage is applied to the memory cell (see for example in Figs. 16-17 and related in Figs. 1-15, 18-21 of Park and see also in Figs. 4-7 of Yang, as discussed above).  
Regarding claim 8, the above Park/Yang, the combination disclose wherein the on-cell data means that a threshold voltage of the memory cell is lower than a predetermined reference voltage (see for example in Figs. 16-17 and related in Figs. 1-15, 18-21 of Park and see also in Figs. 4-7 of Yang, as discussed above), and wherein the off-cell data means that the threshold voltage of the memory cell is higher than the reference voltage (see for example in Figs. 16-17 and related in Figs. 1-15, 18-21 of Park and see also in Figs. 4-7 of Yang, as discussed above).  
Regarding claim 9, the above Park/Yang, the combination disclose wherein the program operation controller applies zero voltage 0V to the bit line in response to that the first verify data is the on-cell data (see for example in Figs. 16-17 and related in Figs. 1-15, 18-21 of Park and see also in Figs. 4-7 of Yang, as discussed above).  
Regarding claim 10, the above Park/Yang, the combination disclose wherein the program operation controller applies a predetermined program allow voltage to the bit line in response to that the first verify data is the off-cell data and the second verify data is the on-cell data (see for example in Figs. 16-17 and related in Figs. 1-15, 18-21 of Park and see also in Figs. 4-7 of Yang, as discussed above).  
Regarding claim 11, the above Park/Yang, the combination disclose wherein the program operation controller applies a predetermined program inhibit voltage to the bit line in response to that the first verify data is the off-cell data and the second verify data is the off-cell data (see for example in Figs. 16-17 and related in Figs. 1-15, 18-21 of Park and see also in Figs. 4-7 of Yang, as discussed above).  
	Regarding Independent Claim 12, Park, for example in Figs. 1-21, discloses a method for operating a memory device (Figs. 1-2: 110 and related in Figs. 3-21) including a memory cell (Fig. 3: within memory array 110 and related in Figs. 1-2, 4-21) and a page buffer circuit (Figs. 2, 7, 16: PB1 to PBn and related in Figs. 1, 3-6, 8-15, 17-21) connected to the memory cell through a bit line (Figs. 2-3, 16: BL1 to BLn and related in Figs. 1, 4-15, 17-21) and including a plurality of latches for storing verify data (Figs. 16-17: 2311/2312 and related in Figs. 1-15, 17-21) determined according to a voltage level of a sensing node connected to the bit line (Figs. 16-17: SO and related in Figs. 1-15, 18-21), the method comprising: applying a verify voltage to the memory cell; supplying a precharge voltage to the bit line and a sensing node of the page buffer circuit while the verify voltage is applied (Figs. 16-17: SO and related in Figs. 1-15, 18-21); storing, in a first latch, first verify data determined according to the voltage level of the sensing node, until before connection between the bit line and the sensing node is released after the sensing node is charged (Figs. 16-17: 2311/2312 and related in Figs. 1-15, 17-21); and storing, in a second latch, second verify data determined according to the voltage level of the sensing node, after the connection between the bit line and the sensing node is released (Figs. 16-17: 2312/2311 and related in Figs. 1-15, 17-21). Park discloses the peripheral circuit 200 to supply a verify voltage and verify memory cells coupled to a selected word line. 
However, Park is silent with regard to applying a verify voltage to the memory cell.
 In the same field of endeavor, Yang, for example in Figs. 1-7, discloses applying a verify voltage to the memory cell (see for example in Figs. 4-7).
It would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to modify the teaching of Park such as memory device and operating method therefor (see for example in Figs. 1-21 of Park) by incorporating the teaching of Yang such as semiconductor device and operating method thereof (see for example in Figs. 4-7 of Yang), for the purpose of controlling the sensing potentials of the bit lines that have the programming states of the selected memory cells outputted to the bit lines during the first time period, supplying a first target voltage higher than the first verify voltage to the word line and outputting programming states of the selected memory cells to the bit lines during a second time period shorter than the first time period, and sensing potentials of the bit lines that have the programming states of the selected memory cells outputted to the bit lines during the second time period (Yang, see Abstract).
  	For method claims 12-21, MPEP 2112.02(I) instructs examiners, “When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.” Park and Yang’s substantially identical device is assumed to inherently perform the claimed process. see also, MPEP Foreword (“[T]he Manual contains instructions to examiners, as well as other material in the nature of information and interpretation, and outlines the current procedures which the examiners are required or authorized to follow in appropriate cases in the normal examination of a patent application.”).
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device does not possess the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”). Applicants are reminded that argument of counsel is not evidence (see MPEP 2145(I)).
Regarding claim 13, the above Park/Yang, the combination disclose wherein, the first verify data determined according to the voltage level of the sensing node is stored in the first latch (see for example in Figs. 16-17 and related in Figs. 1-15, 18-21 of Park and see also in Figs. 4-7 of Yang, as discussed above), after a first reference time amount elapses from when the sensing node is completely charged (see for example in Figs. 16-17 and related in Figs. 1-15, 18-21 of Park and see also in Figs. 4-7 of Yang, as discussed above).  
Regarding claim 14, the above Park/Yang, the combination disclose wherein, the second verify data determined according to the voltage level of the sensing node is stored in the second latch (see for example in Figs. 16-17 and related in Figs. 1-15, 18-21 of Park and see also in Figs. 4-7 of Yang, as discussed above), after a second reference time amount elapses from when the connection between the bit line and the sensing node is released (see for example in Figs. 16-17 and related in Figs. 1-15, 18-21 of Park and see also in Figs. 4-7 of Yang, as discussed above).  
Regarding claim 15, the above Park/Yang, the combination disclose wherein the first reference time amount and the second reference time amount are the same (see for example in Figs. 16-17 and related in Figs. 1-15, 18-21 of Park and see also in Figs. 4-7 of Yang, as discussed above).  
Regarding claim 16, the above Park/Yang, the combination disclose wherein the first reference time amount is longer than the second reference time amount (see for example in Figs. 16-17 and related in Figs. 1-15, 18-21 of Park and see also in Figs. 4-7 of Yang, as discussed above).  
Regarding claim 17, the above Park/Yang, the combination disclose wherein the first reference time amount is shorter than the second reference time amount (see for example in Figs. 16-17 and related in Figs. 1-15, 18-21 of Park and see also in Figs. 4-7 of Yang, as discussed above).  
Regarding claim 18, the above Park/Yang, the combination disclose further comprising applying, to the bit line, a bit line voltage determined based on whether the first verify data and the second verify data correspond to off-cell data or on-cell data (see for example in Figs. 16-17 and related in Figs. 1-15, 18-21 of Park and see also in Figs. 4-7 of Yang, as discussed above), while a program voltage is applied to the memory cell, wherein the on-cell data means that a threshold voltage of the memory cell is lower than a predetermined reference voltage (see for example in Figs. 16-17 and related in Figs. 1-15, 18-21 of Park and see also in Figs. 4-7 of Yang, as discussed above), and wherein the off-cell data means that the threshold voltage of the memory cell is higher than the reference voltage (see for example in Figs. 16-17 and related in Figs. 1-15, 18-21 of Park and see also in Figs. 4-7 of Yang, as discussed above).  
Regarding claim 19, the above Park/Yang, the combination disclose wherein the applying includes determining zero voltage 0V as the bit line voltage when the first verify data is the on-cell data (see for example in Figs. 16-17 and related in Figs. 1-15, 18-21 of Park and see also in Figs. 4-7 of Yang, as discussed above).  
Regarding claim 20, the above Park/Yang, the combination disclose wherein the applying includes determining a predetermined program allow voltage as the bit line voltage when the first verify data is the off-cell data and the second verify data is the on-cell data (see for example in Figs. 16-17 and related in Figs. 1-15, 18-21 of Park and see also in Figs. 4-7 of Yang, as discussed above).  
Regarding claim 21, the above Park/Yang, the combination disclose wherein the applying includes determining a predetermined program inhibit voltage as the bit line voltage when the first verify data is the off-cell data and the second verify data is the off-cell data (see for example in Figs. 16-17 and related in Figs. 1-15, 18-21 of Park and see also in Figs. 4-7 of Yang, as discussed above).  
Regarding Independent Claim 22, Park, for example in Figs. 1-21, discloses a page buffer circuit (Figs. 2, 7, 16: PB1 to PBn and related in Figs. 1, 3-6, 8-15, 17-21) connected to a memory cell (Fig. 3: within memory array 110 and related in Figs. 1-2, 4-21) through a bit line (Figs. 2-3, 16: BL1 to BLn and related in Figs. 1, 4-15, 17-21), the page buffer circuit comprising: a bit line voltage supply (Fig. 16: M3-M5 and related in Figs. 1-15, 17-21) configured to provide a precharge voltage to the bit line (Fig. 16: VCCI and related in Figs. 1-15, 17-21); a sensing node voltage supply (Fig. 16: M11-M12 and related in Figs. 1-15, 17-21) configured to provide a sensing node precharge voltage (Fig. 16: VCCI and related in Figs. 1-15, 17-21) to a sensing node connected to the bit line while the bit line is precharged (Figs. 16-17: SO and related in Figs. 1-15, 18-21); a first latch configured to store first verify data determined according to a voltage level of the sensing node, after the providing of the sensing node precharge voltage is suspended (Figs. 16-17: 2311/2312 and related in Figs. 1-15, 17-21); a sensing node connector configured to release connection between the bit line and the sensing node, after the first verify data is stored (Figs. 16-17: M5 related in Figs. 1-15, 18-21); and a second latch configured to store second verify data determined according to the voltage level of the sensing node, after the connection between the bit line and the sensing node is released (Figs. 16-17: 2312/2311 and related in Figs. 1-15, 17-21).  Park discloses the peripheral circuit 200 to supply a verify voltage and verify memory cells coupled to a selected word line. 
However, Park is silent with regard to while a verify voltage is applied to the memory cell. 
In the same field of endeavor, Yang, for example in Figs. 1-7, discloses while a verify voltage is applied to the memory cell (see for example in Figs. 4-7).
It would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to modify the teaching of Park such as memory device and operating method therefor (see for example in Figs. 1-21 of Park) by incorporating the teaching of Yang such as semiconductor device and operating method thereof (see for example in Figs. 4-7 of Yang), for the purpose of controlling the sensing potentials of the bit lines that have the programming states of the selected memory cells outputted to the bit lines during the first time period, supplying a first target voltage higher than the first verify voltage to the word line and outputting programming states of the selected memory cells to the bit lines during a second time period shorter than the first time period, and sensing potentials of the bit lines that have the programming states of the selected memory cells outputted to the bit lines during the second time period (Yang, see Abstract).
For a page buffer circuit claim 22 , MPEP 2112.01(I) instructs examiners, “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed inherent.” Park and Yang disclose an identical memory apparatus and identical memory controller; the recited functions are presumed inherent.
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device does not possess the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”). Applicants are reminded that argument of counsel is not evidence (see MPEP 2145(I)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THA-O H BUI whose telephone number is (571)270-7357. The examiner can normally be reached M-F 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER SOFOCLEOUS can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THA-O H BUI/Primary Examiner, Art Unit 2825